Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An illumination unit and a camera unit are structures as defined in the specification and are not being interpreted under 112 sixth Paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro (JP 2008158659A).{Translation provided in IDS}.
[Claim 1]
A surveillance camera comprising:
a camera unit (figure 2, camera unit 20, Paragraph 22);
an illumination unit (upper lighting unit 22) that applies illumination light to a subject to be imaged by the camera unit (Paragraph 22);
a main body (18) that is approximately formed in a cuboid that is long in a top-bottom direction and has an internal housing space that is partitioned by a partition plate into a lower space that houses the camera unit and an upper space that houses the illumination unit (main body 18 is shown as a cuboid and is partitioned into a lower space for the camera and the upper space for the illumination unit. A partition plate is either the top of the camera or bottom of the 
a visor that projects from a front surface of the main body so as to be inclined forward and covers, from above (in figure 2, the cover shown on top of the main body 18 and in an inverted U-shape covering the illumination unit and the camera), a light-receiving space formed in front of the camera unit (see figure 2); and a water repelling portion that is formed in step form in a protrusion tip portion of the visor in such a manner that a tip inner circumferential surface of the visor recedes from a tip of an outer circumferential surface of the visor in direction opposite to projection of the visor (the bottom part of the cover that is covering the illumination unit 24 recedes inward in a direction opposite to the top part. The functionality of water-repelling is merely an intended use of the part).
[Claim 3]
The surveillance camera according to claim 1, wherein the visor is formed in an inverted-U-shaped gutter that is open at the bottom (the top and side of the cover is in an inverted U- shaped gutter that is open at the bottom).
[Claim 4]
The surveillance camera according to claim 1, wherein the visor has a top protrusion tip portion and a bottom protrusion tip portion that recedes from the top protrusion tip portion in the direction opposite to projection of the visor (in figure 2, the bottom part of the cover that is covering the illumination unit 24 recedes inward in a direction opposite to the top part).
Allowable Subject Matter
Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “the water repelling portion has a first tip surface that is connected to the tip outer circumferential surface, a tip bottom surface that is connected to and bends inward from the first tip surface and a second tip surface that is connected to the tip inner circumferential surface, and the tip bottom surface and the second tip surface form an acute angle”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696